DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recites the limitations “the one side", “the other side”, “the other end position”, “the inner side”, the outer side”, the outer peripheral wall”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, examiner notes that confusion arises as to what ends and side the applicant refers to. Examiner suggests amending all the claims to clarify the sides and ends by stating “a first one side” and “a second other side”, and “a first end” and “a second other end”. More details must be included within all the claims 1-9 to clarify the sides and ends to avoid confusion. 
Examiner notes that if these clarifications are made, claims 1-9 would be allowable since the claims overcome the prior art found. The closest piece of prior art is 
Claim Objections
Claim 5 is objected to because of the following informalities: Examiner notes that line 7 should recites “the other side in the axial direction more than a one side end of the cylinder end surface” for clarity.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  Examiner notes that line 9 should recites “the one side end in the axial direction more than the other side end of the partition end surface” for clarity.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  Examiner notes that line 8 should recites “the separation plate extend inward in the radial direction more than the one side portion of the blade” for clarity.  Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        1/13/2022